Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 1/5/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 32 and 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/5/2022.
Priority
The examined claims have basis in provisional application 62/531990 and have benefit of priority to 7/13/2017.
Drawings
The drawings are objected to because they include color drawings.  Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted.   Applicant filed such a petition which was dismissed on 4/23/2021.  Either a renewed petition must be filed and granted or the color drawings must be replaced and reference to them must be removed from the specification. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 11, 12, 13, 15, 17, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature without significantly more. The claim(s) recite(s) that the method is “for determining the cell or tissue of origin of the double stranded DNA molecule”, with claims 12-17 further narrowing the recitation to encompass certain cell types and particular gene regions.  The recitation that methylation status is associated with cell or tissue of origin is a naturally occurring correlation of the type that has been recognized as the courts as a natural law. This judicial exception is not integrated into a practical application because the steps in addition to the judicial exception are data gathering steps recited at a high level of generality.  They do not apply or use the correlation in any way. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps in addition to the judicial exception (that is claim 1) are data gathering steps that are recited at a high level of generality.  Furthermore, the practice of these particular steps was well established at the time of the invention, see, for example Devos et al. as cited herein, Laird et al. (PNAS 2004, Vol. 101, No. 1, pages 204-209), Lok (US 2009/0047680, Abstract and throughout),Tetzner (US 2010/0092951 fig 1, para 16-18, 35).  Following all of this, the claims are rejected as being directed to a law of nature without significantly more.  
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-13 and 15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
  	These claims set forth that the claimed method is “for determining the cell or tissue of origin,” with claim 12 defining that the double stranded molecule is differentially methylate din a cell or tissue of interest, and claim 13 reciting exemplary cells and tissues.  Claim 15 requires that the tissue is cardiac tissue and the double stranded DNA molecule is non-methylated in cells of cardiac tissue and methylated in leukocytes.   
	The claims thus require detecting methylation at a single position in any double stranded molecule that has the functional characteristic of being differentially methylated in a cell or tissue of interest, presumably relative to other cells or tissues of interest such that the “differential” methylation will aid in “determining the tissue of origin.” 
	The specification names exemplary SEQ ID NO which are asserted to fulfill these requirements for a limited number of tissues and cell types.  With regard to claim 15, which specifically requires that the tissue is cardiac tissue and said double-stranded DNA molecule is non-methylated in cells of cardiac tissue, the specification discloses only sufficient information to conclude that one disclosed marker meets the criteria that the double-stranded DNA is non-methylated in cells of cardiac tissue and methylated in leukocytes.  In particular, the 
 	The disclosure of the limited species is not considered sufficient written description for the claimed genus because the disclosed species do not share any structure in common.  There is no description in the disclosure as to any common structure among all double stranded nucleic acid regions that would function within the claims.  The molecules that would function in the claimed methods must be discovered empirically.  The general knowledge in the art concerning differential methylation and tissue specificity does not provide any indication of how the structure of one informative CpG for one tissue is representative of other unknown markers having concordant or discordant functions.  The common attributes of the genus are not described and the identifying attributes of other relevant CpG sites or regions are not described.  The nature of methylation markers is that they are variant structures where the structure and function of one does not provide guidance as to the structure and function of others.  In other words, the existence of other relevant double stranded nucleic acids is unpredictable and the structure of those genomic regions, if they exist, is also unpredictable.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7, 9, 10, 12, 13, 15, 17, 18, and 31, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is indefinite when it recites “or both.”  This introduces ambiguity into the claim because previously the claim already required both features (i.e. no longer than 150 base pairs and “comprises at least two methylation sites”) and by reciting “or both” it is unclear if the claims is meant to encompass an option where only one of the two requirements is met.  Claims 7 and 9 depend from claim 3 and are also indefinite for incorporating this limitation. 
In claim 10, the phrase “said single-stranded DNA molecule” lacks proper antecedent basis because claim 1 recites two single-stranded DNA molecules in step (a) and it is not clear if this limitation is meant to refer to the forward molecule, the reverse molecule or both.  
In claim 12, the phrase “differentially methylated” is indefinite because it is not recited or clear what the double stranded DNA  molecule must be differently methylated relative to.  
Claim 17 is indefinite when it recites genomic coordinates without and context sequence.  As each report of a chromosome may differ in its numbering and disclosure, without knowing the version or build being referenced the positions are meaningless.  
In claim 31 the phrase “of said cell or tissue of origin” lacks proper antecedent basis since claim 1 neither recites nor refers to a cell or tissue origin.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim does not further limit claim 7 because claim 3 already requires that “said double-stranded DNA molecule is no longer than 150 base pairs” and so, necessarily if there are three methylation sites in the molecule that is no longer than 150 base pairs, then the at least three methylation sites are not more than 150 bp apart.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10-13, 15, 19, 24, 27-28, and 31  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Devos et al. (WO 2008/149237).
 	Devos et al. teaches a method of determining the methylation status of at least one CG dinucleotide of a double-stranded DNA molecule, the method comprising contacting the DNA with bisulfite to generate a forward and reverse single stranded DNA molecule in which demethylated cytosines of said single-stranded DNA molecules are converted to uracils and determining the methylation status of a CG dinucleotide on both the forward and reverse strands.  See p. 10, lines 10-11, p. 51, lines 10-11, p. 84, lines 25, Example 6, particularly p. 83, line 33-p. 84, line 18.  Thus the reference anticipates claim 1.  

	With regard to claims 11, the limitation states an intended use, but no further process step.  The method taught by Devos et al. is capable of being used “for determining the cell or tissue of origin of the double stranded molecule.”   p. 10, line 11.  In particular, Devos et al. exemplify detection of methylation in Septin 9 in human blood samples.  Septin9 methylation is an indicator of the cell type of origin, namely tumor cells  (see p. 73, lines 1-6).  
Further, claims 12-13 require that the double-stranded DNA molecule is differentially methylated in a cell or tissue of interest.  Septin 9 in inherently differentially methylated in liver and colon cancer tissue relative to other tissue types (see p. 73, lines 1-6).  
With regard to claim 15, the claim further defines the tissue, but the claim does not require that the differential methylation of claim 12 is in the tissue.  Since claim 12 recites “in a cell or tissue of interest” and claim 15 recites “wherein said tissue is cardiac tissue,” claim 15 is still anticipated when the option is “a cell” of interest, since the cell is not further defined.  
With regard to claim 19, the reference teaches carrying out PCR in two different reactions, each employing strand specific oligonucleotides (p. 84, lines 5-6 and lines 9-10). 
With regard to claim 24, the reference teaches isolating nucleic acids from plasma, which inherently means that cell-free DNA was the subject of analysis, as cells have been removed from plasma.  (see p. 12, line 35, p. 78, lines 17). 
With regard to claim 27, the reference teaches a variety of potential samples including blood and urine (p. 83, lines 13-14). 

With regard to claim 31, the method comprising quantifying the concentration of target Septin 9, see standard curve figures 5 and 6. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, 9, 22, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devos et al.
 	The teachings of Devos et al. as they are relevant to claim 1, from which claims 3, 7, and 9 depend are given previously in this office action and fully incorporated here. 
 	Devos et al. teach that DNA fragmentation limits the sensitivity of methylation analysis of samples, in particular where DNA is already highly fragmented in original samples, such as blood, stool, urine, branchial lavage, or formalin-fixed samples.  Devos et al. teaches that very 
 	Devos et al. does not particularly teach that the double-stranded DNA that was contacted with bisulfite was less than 150 base pairs. 
	It is clearly the intent of Devos et al., however, to provide a method that would be sensitive and applicable under such circumstances, as evidenced by the discussion on page 83.  Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to have applied the method taught by Devos et al. to nucleic acid samples which were highly fragmented, including sample that contained fragments of double stranded DNA as short around 65 base pairs.  One would have been motivated to do so by the success of Devos et al. at amplification and detection of low levels of methylated fragments of this length. 
	With regard to claim 22, Devos et al. teach the amplification of and detection of methylation of both strands of a bisulfite treated DNA.  Devos et al. is silent as to whether the two separate amplifications occur in a single reaction vessel or two reaction vessels.  However, carrying out a single PCR reaction in a single vessel was well known at the time of the invention, as exemplified by Devos in example 6 where the single PCR is carried out in a reaction vessel.  It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to have carried out the two different PCR reactions in separate vessels as the .  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 7, 9-13, 15, 17-19, 22, 24, 25, 27, 29, and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 14, 16, 21, 22, 25-27, 30 of copending Application No. 16/630547 (reference application) in view of . Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the co-pending application teach all of the limitations of the instant claims except the copending application claims do not teach determining the methylation status of a methylation site on both the forward and reverse bisulfite treated strands.  It is noted that SEQ ID NO:  56 of the copending application is identical to instant SEQ ID NO:  56.  
The teachings of Devos are given previously in this office action and fully incorporated here.  Devos et al. teaches that the examples demonstrate the advantage of the duplex PCR (that is determining the methylation status on both strand) over a single PCR by the higher detection rate of low copy number samples.  This can be explained by the two times higher theoretical number of template DNA being capable of being amplified.  See p. 83, lines 19-26.
Thus, it would have been prima facie obvious to one having ordinary skill in the art prior to the effective filing date to have modified the methods taught in the co-pending application so as to have determined the methylation status on both strands of the nucleic acid in order to employ a method that has higher detection rate than determining the methylation status on one strand only.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3, 7, 9-13, 15, 17-19, 22, 24, 25, 27, 29, and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 10, 12, 15-16, 19-20, 23-24, 27, 29, 31-32 of copending Application No. 16/630593 (reference application) in view of Devos et al. Although the claims at issue are not identical, they are not patentably the claims of the co-pending application teach all of the limitations of the instant claims except the copending application claims do not teach determining the methylation status of a methylation site on both the forward and reverse bisulfite treated strands.  It is noted that SEQ ID NO:  56 of the copending application is identical to instant SEQ ID NO:  56.  
The teachings of Devos are given previously in this office action and fully incorporated here.  Devos et al. teaches that the examples demonstrate the advantage of the duplex PCR (that is determining the methylation status on both strand) over a single PCR by the higher detection rate of low copy number samples.  This can be explained by the two times higher theoretical number of template DNA being capable of being amplified.  See p. 83, lines 19-26.
Thus, it would have been prima facie obvious to one having ordinary skill in the art prior to the effective filing date to have modified the methods taught in the co-pending application so as to have determined the methylation status on both strands of the nucleic acid in order to employ a method that has higher detection rate than determining the methylation status on one strand only.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 7, 9-13, 19, 22, 24, 25, 27, 29, and 31  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 11,203,784 in view of Devos et al. 
The issued claims teach a method that is for quantifying molecules of cell-free DNA having the methylation pattern of a cell- or tissue-type of interest in a sample derived from a subject comprising identifying a sequence of 50-170 base pairs (claim 18), bisulfite treating the sequence (claim 5), amplifying said identified DNA sequence in the cell-free DNA and ascertaining from said sequence amplified DNA the methylation status of each of said at least four methylation sites.  
	With regard to instant claim 1, the issued claims do not teach ascertaining the methylation status on both the plus and minus strands of the bisulfite treated DNA. 
The teachings of Devos are given previously in this office action and fully incorporated here.  Devos et al. teaches that the example demonstrates the advantage of the duplex PCR (that is determining the methylation status on both strand) over a single PCR by the higher detection rate of low copy number samples.  This can be explained by the two times higher theoretical number of template DNA being capable of being amplified.  See p. 83, lines 19-26.
Thus, it would have been prima facie obvious to one having ordinary skill in the art prior to the effective filing date to have modified the methods taught in the co-pending application so as to have determined the methylation status on both strands of the nucleic acid in order to employ a method that has higher detection rate than determining the methylation status on one strand only.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753. The examiner can normally be reached Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

Juliet Switzer
Primary Examiner
Art Unit 1634



/JULIET C SWITZER/Primary Examiner, Art Unit 1634